Bleckley, Chief Justice.
The head-notes, together with the official report of the facts, will render the rulings made in this case sufficiently intelligible. There can be no doubt that the verdict of the jury represents the natural equity and sound justice of the casé. The legal ground on which *598the verdict rests is, that Mrs. Akers was the concealed principal of her husband, and that, although the credit was originally given to the latter by Kirke & Co., this was done in ignorance of the agency and of the true ownership of the property. There was enough legal evidence that such was the real truth of the case to uphold the verdict. That some illegal evidence was admitted does not render a new trial indispensable. To every lover of justice the verdict already found is more satisfactory than would be one of an opposite nature. It is impossible not to feel that, as Mrs. Akers, not her husband, obtained the benefit, she or her property ought to answer for it rather than Kirke & Co. should lose their money. Where all the consideration of a debt reaches a wife as an accession to her separate estate, and she retains and enjoys it, only slight evidence of the husband’s agency in contracting the debt is required to charge her. We have examined many adjudications upon somewhat similar cases, but it is needless to cite them, for while some of them would make for us, they are balanced by others of an opposite tendency. We prefer to rest the case on principle and its own facts. Both the trial court and the reviewing court are content with the verdict. This being so, we decline to order a new trial for slight errors immaterial to the result on the actual merits of the controversy.

Judgment affirmed.